Citation Nr: 0840956	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected right knee disability and/or a service-connected 
left foot disability.

2.  Entitlement to service connection for residuals of a 
chest contusion.

3.  Entitlement to a disability rating in excess of 10 
percent for a right shoulder disability.

4.  Entitlement to an earlier effective date for a right 
shoulder disability, effective August 14, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker


INTRODUCTION

The veteran had active service in the United States Navy from 
April 1977 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The rating decision granted a 
rating increase for residuals of fractures of the bilateral 
wrists (from a non-compensable rating to 10 percent 
disabling, bilaterally) and denied entitlement to service 
connection for a left knee disorder, a right shoulder 
disorder, and for residuals of a chest contusion.

A March 2007 Board decision denied the veteran's claims for 
ratings in excess of 10 percent for disabilities of the 
bilateral wrists and remanded the veteran's claims for 
entitlement to service connection for additional development.  
In a July 2008 rating decision, the Appeals Management Center 
(AMC) granted the veteran's claim for entitlement to service 
connection for a right shoulder disorder.  As service 
connection has been granted, this issue has been resolved and 
is not before the Board.  See generally Grantham v. Brown, 
114 F. 3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for a left 
knee disorder, to include as secondary to the veteran's 
service-connected right knee disability and/or a service-
connected left foot disability, entitlement to a rating in 
excess of 10 percent for a right shoulder disorder, and 
entitlement to an earlier effective date for a right shoulder 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDING OF FACT

Residuals of a chest contusion were not manifested during the 
veteran's military service, and the competent medical 
evidence of record fails to relate any current chest 
contusion to the veteran's military service.


CONCLUSION OF LAW

Residuals of a chest contusion were not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for residuals of a chest contusion, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in December 2003 and March 2007 satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Board notes that  38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the 
aforementioned notice letters informed the veteran that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

A March 2007 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2007  
notice was provided to the veteran, the claim was 
readjudicated in a July 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error; overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim for service connection for 
residuals of a chest contusion.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Although the March 2007 
Board remand requested private medical records from 
Saddlebrook Community Hospital and Anaheim Memorial Hospital, 
reflecting treatment in 1977 and 1978, the veteran reported 
in September 2007 that all records are destroyed at those 
facilities after a decade.  Therefore, the veteran has 
acknowledged that any records pertaining to that time period, 
from those health care providers, are unavailable.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded VA examinations in June 2007 and June 2008 to 
obtain an opinion as to whether any residuals of a chest 
contusion were related to his period of service.  The June 
2007 and June 2008 VA examination reports are thorough and 
supported by the record.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he currently suffers from residuals 
of a chest contusion, which he incurred at the time of a 1977 
inservice automobile accident.  In a lay statement, submitted 
by the veteran in September 2007, a witness (P.W.) noted that 
he observed that the veteran had a chest contusion the day 
following his automobile accident.  This observation is 
supported by the veteran's service treatment records that 
document treatment for a chest wall contusion, following an 
auto accident, on October 17, 1977.  

While treated in October 1977 for a chest contusion 
immediately following his accident, subsequent service 
records are negative for any treatment, complaints, or 
diagnosis of chronic residuals thereof.  Similarly, the 
veteran's postservice medical records are silent as to any 
diagnosis of current residuals of a chest contusion.  The 
Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

During the veteran's June 2007 VA examination, there was no 
evidence of a contusion of the right chest wall.  The veteran 
reported intermittent pain, but no focal chest wall pain was 
noted at the time of the examination.  Likewise, X-rays of 
the veteran's ribs showed no evidence of an acute fracture. 

At the time of the veteran's June 2008 VA examination, he 
reported that he suffered a chest contusion when his chest 
hit the steering wheel during his motor vehicle accident.  He 
believed that he broke his ribs at the time.  He reported 
experiencing occasional chest/rib pain.  He noted that 
bending a certain way caused pain in his right ribs.  He also 
stated that he reported to the emergency room in December 
2005 for chest pain and was told that he had 
chostochondritis.  However, despite the veteran's history of 
a contusion, a contusion of the chest wall was not observed 
during the 2008 examination.  Likewise, no focal chest wall 
pain was reported.  Although mild degenerative changes of the 
thoracic spine were noted, the examination was negative for a 
chest contusion.  

In this case, the record lacks not only medical evidence 
establishing a nexus between residuals of chest contusions 
and the veteran's military service, but also a current 
diagnosis.  Although the veteran's service treatment records 
document a chest contusion following a 1977 accident, 
continuous treatment for residuals thereof has not been 
shown.  As to the veteran's statements that he has had chest 
and rib pain since his period of active service, and 
acknowledging that the veteran is competent to report that he 
has had chest pain since service, the Board notes that there 
is no current diagnosis of record of residuals of a chest 
contusion.  Further, the Court has held that pain alone 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

Even if the veteran's service treatment records had noted 
chronic residuals of a chest contusion, the Court has stated 
in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Therefore, 
because the veteran does not have a current diagnosis of 
residuals of a chest contusion, his claim for service 
connection must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. Therefore, the preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for residuals of a chest 
contusion is denied.


REMAND

Regarding the issue of entitlement to service connection for 
a left knee disorder, the veteran claims that he injured his 
left knee during his 1977 inservice automobile accident, and 
that his current left knee disorder is a result of that 
injury.  In the alternative, he asserts that his left knee 
disorder is secondary to either his service connected right 
knee disability or his service connected left foot 
disability.  

As per a March 2007 Board remand, the veteran was afforded a 
VA examination in June 2007.  The examiner could not opine as 
to whether the veteran's left knee disorder was in any way 
related to his right knee disability without resorting to 
speculation.  The veteran was afforded an additional VA 
examination in June 2008.  Once again, the examiner noted a 
review of the veteran's claims file.  Again, the examiner was 
unable to provide the requested opinion noting that it would 
be mere speculation to proffer an opinion as to whether the 
veteran's left knee disorder was related to his right knee 
disability.  

Although the veteran has been afforded two examinations to 
address this issue, neither examiner was able to provide an 
opinion as to whether the veteran's left knee disorder was 
either a direct result of an in-service injury, or whether 
his left knee disorder is secondary to either his service-
connected right knee disorder.  Furthermore, the veteran's 
representative, in a September 2008, raised the theory that 
the veteran's current left knee disability is etiologically 
related to his service connected left foot disability.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  On remand, the veteran should be afforded another VA 
examination to ascertain the etiological relation, if any, 
between the veteran's current left knee disability and his 
active military service or service connected right knee and 
left foot disabilities.  

Finally, in an August 2008 notice of disagreement (NOD), the 
appellant challenged a July 2008 rating decision regarding 
the issues of entitlement to a rating in excess of 10 percent 
for a right shoulder disability, as well as entitlement to an 
earlier effective date for a right shoulder disability.  No 
statement of the case (SOC) was ever issued in response to 
the NOD for these issues.  Under these circumstances, a SOC 
should be issued to address these outstanding issues.  See 
Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case for the issues of entitlement to 
a rating in excess of 10 percent for a 
right shoulder disorder, as well as 
entitlement to an earlier effective date 
for a right shoulder disorder.  Only if 
the veteran perfects an appeal of these 
claims should they be certified to the 
Board.

2.  The RO should arrange for the 
veteran to be scheduled for a VA 
orthopedic examination to determine the 
nature and etiology of any current left 
knee disorder(s).  The claims folder 
must be made available to the examiner 
for review and the examination report 
must indicate whether such review was 
accomplished.  After examination and 
review of the claims folder, the 
examiner should address the following:

a)	Identify all current left knee 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
disorder(s) is/are etiologically 
related to the veteran's period 
of active service, to include a 
motor vehicle accident in 1977, a 
service-connected foot 
disability, or a service-
connected right knee disability.  

The claims file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/his report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The AMC should then readjudicate the 
claims for in light of all of the 
evidence of record on the merits.  If any 
issue remains denied, the veteran should 
be provided with a supplemental statement 
of the case as to the issues on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


